COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  ALEXANDER HOLLAND,                             No. 08-19-00249-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                               299th District Court
                                     §
  THE STATE OF TEXAS,                              of Travis, Texas
                                     §
                  State.                       (TC# D-1-DC-19-904012)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 16, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Dal Ruggles, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 16, 2020.

       IT IS SO ORDERED this 18th day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.